DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Nyrhila et al. (US 20170216916 Al) and further in view of Walzel et al. (US 6338438) and Fong (US20030075836 A1). For independent claim 1, Nyrhila teaches an additive manufacturing apparatus (laser sintering device or laser melting device 1) comprising: a platform (build platform 9); a dispenser (application device 14) configured to deliver a plurality of successive layers (plurality of solid feed layers 10) of feed material (powder-form building material) onto the platform; at least one energy source (laser 21) to selectively fuse (focusing device 24) feed material in a layer on the platform; an air knife supply unit (gas supply channel 31 with gas inlet nozzle 32), and a gas inlet (inlet openings on the gas inlet side 44) configured to supply a gas.
 However, Nyrhila does not explicitly teach an air knife supply unit including a tube having a plurality of holes spaced along a length of the tube, a multi-fluted helical screw positioned in the tube with flutes of the screw that spiral around a longitudinal axis of the screw, a gas inlet configured to supply a gas into an end of the tube, and wherein the multi-fluted helical screw is shaped for the flutes to guide the gas from the gas inlet through the tube 
	It is noted that Walzel teaches suggests a gas flow device (atomizer; see Figure 1) including a tube having a plurality of holes spaced along a length of the tube (baffles 13, in form of a cylindrical perforated plate), a multi-fluted helical screw positioned in the tube (distribution body 11; see Figure 1), a gas inlet (hollow shaft 13b) configured to supply a gas (8) into an end of the tube, and wherein the multi-fluted helical screw is shaped for the flutes to guide the gas from the gas inlet through the tube and out through the holes (see rectangles in Figure 1 below highlighting how gas 8 flows), and a spiral plenum surrounding the tube (cylinder wall 1; see Figure 1), the spiral plenum including an inner end to receive gas from the holes (see Figure 4 below), and an outer end (see Figure 4 below) to deliver the gas over the platform, as taught by Nyrhila. The spiral plenum configuration (see col 5, line 58) reduces the turbulence of liquid threads (containing liquid 4 and gas 8) leaving the outer end (see col 5, line 62). Moreover, the multi-fluted helical screw improves fluid flow distribution in the tube (see col 8, lines 38-39).
However, none of the above prior art above teaches a multi-fluted helical screw positioned in the tube with flutes of the screw that spiral around a longitudinal axis of the screw.
For independent claim 5, Nyrhila teaches an air knife supply unit including a tube having a plurality of holes spaced along a length of the tube, a multi-fluted helical screw positioned in the tube, a gas outlet configured to receive gas at an end of the tube, and wherein the multi-fluted helical screw is configured such that the flutes guide the gas from the holes to the gas 
However, none of the above prior art teaches an air knife exhaust including a second tube having a second plurality of holes spaced along a length of the tube, a second multi-fluted helical screw positioned in the second tube, a gas outlet configured to receive gas at an end of the second tube, and wherein the second multi-fluted helical screw is configured such that the flutes guide the gas from the holes to the gas outlet at the end of the second tube, and a second spiral plenum surrounding the second tube, the second spiral plenum including an outer end to receive gas from over the platform, and an inner end to deliver the gas to the holes.
For independent claim 8, Nyrhila teaches an additive manufacturing apparatus (laser sintering device or laser melting device 1) comprising: a platform (build platform 9); a dispenser (application device 14) configured to deliver a plurality of successive layers (plurality of solid feed layers 10) of feed material (powder-form building material) onto the platform; at least one energy source (laser 21) to selectively fuse (focusing device 24) feed material in an uppermost layer on the platform (see laser beam 22 in Figure 1); and an air knife (flow device 31+32+34+35) including a gas supply unit (32), a gas exhaust unit (34), the gas supply unit and gas exhaust unit secured to the housing ([0038]; attachment tab 50 for purposes of attachment onto container 5; gas supply and exhaust unit are on same plane in Figure 1 and exhaust unit is also capable of being secured to the housing through attachment tab 50) to move with the housing (if the units are attached to the housing then it is inherent that they move with the housing), the gas supply unit and gas exhaust unit positioned on opposite sides of the chamber 
It is noted that Fong teaches a housing positioned to be above the uppermost layer on the platform and horizontally movable over the platform and defining an open chamber that is open at the bottom over the platform and has canted sidewalls. However, Fong fails to provide a motivation to combine its housing with Nyrhila’s additive manufacturing apparatus, as Fong fails to teach the gas flows through the chamber over the uppermost layer on the platform, and rather, teaches the gas is directed away from the region over the uppermost layer on the platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743